COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE


                                                                     417 S. State Street
JOSEPH R. SLIGHTS III                                              Dover, Delaware 19901
 VICE CHANCELLOR                                                 Telephone: (302) 739-4397
                                                                 Facsimile: (302) 739-6179

                                   January 7, 2019



Adam W. Poff, Esquire                          Bruce W. McCullough, Esquire
Young Conaway Stargatt & Taylor, LLP           Bodell Bove, LLC
1000 North King Street                         1225 North King Street
Wilmington, DE 19801                           Wilmington, DE 19801

       Re:    Bako Pathology LP, et al. v. Bakotic, et al.
              C.A. No. 2018-0520-JRS

Dear Counsel:

       I have reviewed the submissions in connection with Defendants’ Motion for

Order Compelling Discovery, for Sanctions and for Attorney’s Fees and Costs of

Litigation (the “Motion to Compel”) (DI 152), and Plaintiffs’ Motion for Protective

Order (DI 147) (together, the “Motions”). For reasons I will explain on the record

at the outset of the January 23, 2019 hearing, both Motions are denied.

       Suffice it to say for now, the Motion to Compel follows Defendants’ imprecise

approach to expedited discovery, where no meaningful effort was made to work with

Plaintiffs’ counsel to identify specific records custodians or to focus searches for the
Adam W. Poff, Esquire
Bruce W. McCullough, Esquire
January 7, 2019
Page 2



collection of documents. This lack of precision left Plaintiffs to do their best to

discern what Defendants were looking for in the document production. Plaintiffs

have represented that they have produced all responsive documents that exist and

Defendants have failed to identify what specifically is missing from that production.

For these reasons, the Motion to Compel is DENIED.

      As for the Motion for Protective Order, Defendants served the Notice of

Deposition for Lois Adams following Plaintiffs’ filing of an affidavit from

Ms. Adams just prior to the expedited discovery cut-off. While Defendants, perhaps,

could have moved more quickly in seeking Ms. Adams’s deposition, I am satisfied

they moved quickly enough and that Ms. Adams’s deposition should be taken prior

to the January 23 hearing. To the extent Defendants believe that Ms. Adams’s

deposition yields evidence relevant to the matters to be addressed at the January 23

hearing, they may lodge the deposition transcript with the Court in advance of the

hearing. For these reasons, the Motion for Protective Order is DENIED.

      Neither party shall be entitled to fees or costs in connection with these

Motions.
Adam W. Poff, Esquire
Bruce W. McCullough, Esquire
January 7, 2019
Page 3



      Given these rulings, the telephonic hearing on the Motions scheduled for

January 11, 2019, at 11:00, is no longer necessary and is hereby cancelled.

      IT IS SO ORDERED.

                                      Very truly yours,

                                      /s/ Joseph R. Slights III